Citation Nr: 0025961	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for PTSD.  

The sole issue before the Board is entitlement to service 
connection.  Although the RO characterized the veteran's May 
1995 notice of disagreement as an application to reopen the 
claim, the veteran's May 1995 and May 2000 statements 
expressed timely disagreement with the April 1995 denial of 
service connection, which criteria was provided to the 
veteran in a May 2000 statement of the case.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A well grounded claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A PTSD claim is well grounded where the veteran has 
submitted: 1) medical evidence of a current disability; 2) 
lay evidence (presumed to be credible for such purposes) of 
an in-service stressor; and 3) medical evidence of a nexus 
between service and the current PSTD disability.  See Patton 
v. West, 12 Vet. App. 272, 276 (1999). 

The veteran has met the initial burden of showing that his 
claim for service connection for PTSD is well grounded.  The 
medical evidence includes a somewhat current diagnosis of 
PTSD because, in April 1986, a private psychologist stated a 
provisional Axis I diagnosis of PTSD.  The veteran provided 
lay evidence of in-service stressors because his report to an 
April 2000 VA examiner and his April 1994 and September 1998 
statements allege that he was exposed to regular rocket, 
mortar, and sniper attacks and that he saw screaming, injured 
Vietnamese people. He alleges that he and his role model, 
Private B., attended air traffic control school from March 
1968 to July 1968.  A January 2000 Army letter and service 
department records show that Private B. went to Vietnam in 
July 1968 and that the veteran went two months later.  The 
veteran alleges that he saw combat and rocket fire while 
working six months in an air traffic control tower in Vietnam 
and that Private B. and other service friends were killed 
during rocket attacks.  The medical evidence includes a nexus 
opinion relating somewhat current PTSD to active service 
because a January 1986 letter from a private counselor 
indicates that the veteran participated in a Vietnam PTSD 
veterans group.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  


In this case, the VA has a duty to assist the veteran in 
obtaining additional medical records.  The veteran told an 
April 1994 examiner that he saw a Dr. Nelson for a Social 
Security evaluation, and he told an April 2000 examiner that 
he had received Social Security Disability income for 4-5 
years.  The record does not show that the RO requested or 
obtained the veteran's Social Security Disability records.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In addition, the veteran 
provided a Dr. M.'s office address and phone number to the RO 
in April 1998.  The RO unsuccessfully attempted to contact 
Dr. M. at a hospital address but did not attempt to contact 
him at his office address.  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for mental health disorders 
since 1993.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  In particular, 
the RO should request the veteran's 
Social Security Disability records, 
including medical records, and contact 
Dr. M. at his office address.  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for PTSD based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the claim remains in a 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 3 -


- 1 -


